Citation Nr: 1107819	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  08-34 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection vocal chord polyps, including 
claimed as due to exposure to herbicides.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1970 and 
from October 1973 to June 1976.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  

The Veteran testified at a hearing before the Board in October 
2010.  At the time of the hearing, the Veteran submitted a 
statement and an article regarding neurological health outcomes 
and exposure to Agent Orange.  The Veteran indicated that he 
waived review of the documents by the agency of original 
jurisdiction.


FINDING OF FACT

The Veteran does not have vocal cord polyps attributable to 
military service, including exposure to herbicides in service.


CONCLUSION OF LAW

The Veteran does not have vocal cord polyps that are the result 
of disease or injury incurred in or aggravated during active 
military service, including as due to exposure to herbicides.  
38 U.S.C.A. §§ 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application, 
VA must provide notice to the claimant that:  (1) informs the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) informs the claimant 
about the information and evidence that VA will seek to provide; 
and (3) informs the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); 73 Fed. Reg. 
23,353 (Apr. 30, 2008).

The RO sent correspondence in October 2006 and a rating decision 
in April 2008.   Those documents discussed specific evidence, 
particular legal requirements applicable to the claim, evidence 
considered, pertinent laws and regulations, and reasons for the 
decision.  VA made all efforts to notify and to assist the 
appellant with evidence obtained, the evidence needed, and the 
responsibilities of the parties in obtaining the evidence.  The 
Board finds that any defect of timing or content of the notice to 
the appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate effectively 
in the processing of the claim with an adjudication of the claim 
by the RO subsequent to the claimant's receipt of compliant 
notice.  There has been no prejudice to the appellant, and any 
defect in the timing or content of the notices has not affected 
the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Thus, VA has satisfied its duty to notify the appellant and had 
satisfied that duty prior to the final adjudication in the 
October 2008 statement of the case.  A statement of the case or 
supplemental statement of the case can constitute a 
readjudication decision that complies with all applicable due 
process and notification requirements if adequate notice is 
provided prior to that adjudication.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007).  The provision of adequate notice 
prior to a readjudication, including in a statement of the case 
or supplemental statement of the case, cures any timing defect 
associated with inadequate notice or the lack of notice prior to 
the initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained. The appellant has not referred to any 
additional, unobtained, relevant, available evidence.  

The Board recognizes that assistance shall include providing a 
medical examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2010).  However, VA's duty to provide a medical 
examination is not triggered unless the record contains competent 
evidence of a current disability or symptoms of a current 
disability; evidence establishing that an event, injury, or 
disease occurred in service or a disease manifesting during an 
applicable presumptive period; and an indication that the 
disability or persistent or recurrent symptoms of a disability 
may be associated with service or a service-connected disability.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the claim of service connection on appeal, the 
record is absent for competent lay or medical evidence that the 
disability is the result of a disease or injury incurred in or 
aggravated by active military service.  The Board is cognizant 
that there are instances in which lay testimony can serve to 
establish an association between service and the claimed 
disability or death for the purpose of requesting an examination.  
For example, a lay person may be competent to offer testimony on 
certain medical matters, such as describing symptoms observable 
to the naked eye, or diagnosing simple conditions such as a 
dislocated shoulder, and lay testimony as to a continuity of 
symptomatology can satisfy the requirements and trigger the need 
for an examination.  However, the Board finds that a lay person 
is not competent to offer an opinion on a matter clearly 
requiring medical expertise, such as linking the a claimed 
disability to exposure to herbicides in service.   Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (Veteran is competent 
to provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions).

VA must provide a medical examination as necessary to make a 
decision on a claim, where the evidence of record, taking into 
consideration all information and lay or medical evidence, 
including statements of the claimant, and where, the claimant had 
been diagnosed to have a disability, and had proffered competent 
lay evidence of continuous symptoms of the disorder, observable 
by a lay person, since discharge.  Where there is evidence of 
record satisfying two of the requirements, competent evidence of 
a current disability and evidence indicating an association 
between the appellant's disability and his active service, but 
there is not of record, competent medical evidence addressing 
whether there is a nexus between the claimed disability and 
active service, VA was to provide the claimant with a medical 
examination.  Charles v. Principi, 16 Vet. App. 370 (2002); 38 
U.S.C.A § 5103A(d)(2) (West 2002).  

However, the Veteran in this case has not reported a continuity 
of the symptoms of his claimed disability since separation.  
Instead, he has asserted a relationship between his claimed 
disability and his military service, including exposure to 
herbicides, which is outside the competence of the Veteran as a 
layperson.  Therefore, the Board finds that an examination is not 
necessary in this case because the evidence of record does not 
indicate a relationship between a current disability and service.

Thus, the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.  Furthermore, the Board 
finds that if there is any deficiency in the notice to the 
Veteran or the timing of the notice it is harmless error because 
the appellant had a meaningful opportunity to participate 
effectively in the processing of the claim.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006) (Board erred in relying on 
various post-decisional documents for concluding adequate notice 
was provided, but the Veteran was afforded a meaningful 
opportunity to participate effectively in the adjudication of his 
claims, and therefore the error was harmless).  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2010).  In addition, certain chronic diseases, 
such as malignant tumors, may be presumed to have been incurred 
during service if the disorder becomes manifest to a compensable 
degree within one year of separation from active duty.  
38 U.S.C.A. §§ 1101, 1112, 1113, (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2010).

The chronicity provisions are applicable where evidence, 
regardless of its date, shows that a Veteran had a chronic 
condition in service, or during an applicable presumptive period, 
and still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which lay observation is 
competent.  38 C.F.R. § 3.303(b) (2010).

If chronicity is not shown, service connection may still be 
established if the condition is noted during service or during an 
applicable presumptive period, and if competent evidence relates 
the present condition to symptomatology experienced since 
service.  38 C.F.R. §3.303(b) (2010); Savage v. Gober, 10 Vet. 
App. 488 (1997).  

Generally, service connection requires (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence of 
a nexus between the current disability and the in-service disease 
or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service connected if the requirements of 38 U.S.C.A. § 1116 and 
38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 
C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) 
(2010).  

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
Veteran was not exposed to any such agent during that service.  
Service in the Republic of Vietnam includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of Vietnam.  
38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) 
(2010).

The diseases alluded to above include chloracne or other acneform 
diseases consistent with chloracne, Type 2 diabetes (also known 
as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, chronic lymphocytic leukemia, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2010).  
A recent amendment to that regulation added hairy cell leukemia 
and other chronic B- cell leukemias, Parkinson's disease, and 
ischemic heart disease, to the list of diseases associated with 
exposure to certain herbicide agents.  75 Fed. Reg. 53202 (August 
31, 2010).

Although the Veteran served during a period of war, he does not 
allege that the  current disability at issue began in combat, and 
therefore, 38 U.S.C.A. § 1154(b), pertaining to proof of service 
incurrence or aggravation of a disease or injury in the case of a 
veteran who engaged in combat with the enemy is not for 
application.

Even where the criteria for service connection under the 
provisions of 38 C.F.R. § 3.309(e) are not met, a veteran is not 
precluded from establishing entitlement to service connection by 
proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

The Veteran's service separation form shows that he served in the 
Republic of Vietnam from September 1967 to September 1968.  
Consequently, he is presumed to have been exposed to herbicides 
during military service.  

The Veteran's service medical records show that examinations of 
the mouth and throat were normal at the Veteran's April 1967 
entrance examination, January 1970 separation examination, 
October 1973 entrance examination, and May 1976 separation 
examination.  The Veteran denied a chronic cough on report of 
medical history forms prepared in conjunction with the 
examinations.  The records show two entries in November 1975 
where the Veteran reported coughing spasms.  He was assessed with 
an upper respiratory infections.  

Associated with the claims file are private and VA medical 
records.  The private records include treatment reports from 
R. Ostenson, M.D.; D. Devries, M.D.; D. Newell, M.D.; Meridian 
Surgical Specialists; Good Samaritan Hospital; and 
M. Murphy, M.D.  Those records do not include any treatment for 
vocal cord polyps, but some of the records note a past medical 
history of throat problems, hoarseness, and vocal cord polyps 
which were removed in 2003.  

Private treatment reports from M. Blackburn, M.D., show a report 
of hoarseness in April 2003.  In June 2003, the Veteran was noted 
to have documented vocal cord polyps, chronic irritation, and 
inflammation.  

Private treatment reports from R. Bennett, M.D., show that the 
Veteran was initially seen in April 2003 with reports of throat 
problems and hoarseness.  Dr. Bennett noted that the Veteran 
smoked two to three packs of cigarettes per day.  A physical 
examination included examination of the throat with a flexible 
fiberoptic scope.  Dr. Bennett reported that there was no sign of 
a specific mass at that time but epithelial changes of the vocal 
cords were noted.  The Veteran underwent a laryngoscopy and 
biopsy in May 2003 which found benign vocal cord lesions.  A June 
2004 entry noted that the Veteran was one year status post benign 
laryngeal biopsy.  Physical examination found good vocal cord 
mobility and no sign of recurrent mass.   

Records from the Social Security Administration (SSA) show that 
the Veteran is in receipt of SSA disability benefits for a 
primary diagnosis of organic mental health disorders and a 
secondary diagnosis of chronic pulmonary insufficiency.  The 
records from the SSA include voluminous private medical records.  
Some of the relevant medical records are duplicative of the 
private medical records reported above.  Additional medical 
records from K. Mayers, Ph.D.; Digestive Health Specialists; 
Rainier Oncology Professional Services; and Cardiac Study Center 
are unrelated to the issue on appeal. 

The Veteran testified at a hearing before the Board in October 
2010.  The Veteran indicated that he served in the Republic of 
Vietnam and was exposed to Agent Orange.  He testified that he 
experienced difficulties with his respiratory system and his 
ability to breathe in early 2003.  The Veteran reported that he 
quit smoking two years prior and when he was smoking he smoked 
two to three packs of cigarettes per day.  He stated that he 
believed that exposure to herbicides in Vietnam aggravated his 
medical condition.  The Veteran testified that his vocal cord 
polyps had not recurred but that his voice never recovered and 
was still scratchy and raspy.  He reported that he had worked as 
a 911 operator prior to his throat problems but after he began 
having problems with his voice he was unable to complete a shift 
at work and never returned to work.  The Veteran stated that none 
of his doctors had related his vocal cord polyps to his exposure 
to Agent Orange.  

The article the Veteran submitted at the time of the hearing did 
not relate to vocal cord polyps nor did it relate exposure to 
Agent Orange to the development of vocal cord tumors or polyps.

The Veteran contends that his vocal cord polyps were related to 
his exposure to herbicides in service.  

As an initial matter, the Board notes vocal cord polyps are not 
one of the diseases associated with exposure to herbicide agents 
which may be presumed to have been incurred in service.  
Furthermore, the evidence does not show that any malignant tumor 
manifested within one year following his separation from service.  
The vocal cord polyps were found to be benign and are shown to 
have manifested many years following his separation from service.  
Consequently, the Board finds that he is not entitled to service 
connection for vocal cord polyps on a presumptive basis.  

The Board will has considered whether service connection is 
warranted on a direct basis.  However, the Board finds that 
competent evidence does not show a relationship between the 
Veteran's vocal cord polyps and his periods of military service.  
The Veteran was not diagnosed with vocal cord polyps until 2003, 
more than twenty-six years after he left service.  A prolonged 
period without medical complaint can be considered, along with 
other factors concerning a claimant's health and medical 
treatment during and after military service, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The amount of time that 
passed between service and the first diagnosis of record of vocal 
cord polyps is also evidence that weighs against the Veteran's 
claim. 

The Board finds that the evidence does not include competent 
evidence showing a relationship of the Veteran's vocal cord 
polyps to his periods of military service.  The Veteran has not 
submitted any competent evidence which provides a basis for the 
conclusion that his vocal cord polyps are related to his period 
of service, manifested within one year of his separation from 
service, or are the result of exposure to herbicides.  38 C.F.R. 
§§ 3.307, 3.309 (2010).  He specifically stated that none of his 
physicians had related his vocal cord polyps to exposure to 
herbicides.  The Veteran as a lay person has not been shown to be 
capable of making medical conclusions.  Therefore, his statements 
regarding causation are not competent evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  While the Veteran is 
competent to report what comes to him through his senses, he does 
not have medical expertise.  Layno v. Brown, 6 Vet. App. 465 
(1994).  Therefore, his lay testimony cannot establish a link 
between vocal cord polyps and service, including exposure to 
herbicides.  

In short, the Board finds that the preponderance of the competent 
evidence is against a finding that the Veteran had any chronic 
throat or vocal cord disability during service or any malignant 
tumor within one year after separation from service, and the file 
does not contain competent evidence linking vocal cord polyps to 
service, including exposure to herbicides.  The evidence is also 
against a finding of any continuity of symptomatology between 
military service and the Veteran's vocal cord polyps.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for vocal 
cord polyps, and the claim must be denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2010).





ORDER

Entitlement to service connection vocal chord polyps, including 
claimed as due to exposure to herbicides, is denied.   



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


